On Application for Rehearing.
PER CURIAM.
There can be no question that the will of Mrs. Drysdale could have been originally probated in the state of Louisiana. Succession of 1-Iall, 28 La. Ann. 57.. The succession was opened in this state by the heirs at law. The alleged will was brought here by Carpenter, one of the executors, and was exhibited to the heirs and other persons. The heirs contended that the signature of Mrs. Drysdale to the instrument was not genuine. Carpenter made no effort to probate the will in Louisiana, but carried it back to Canada, where the deceased owned no property except an interest in a tomb. It is claimed by the executors that the will was probated in the Surrogate’s Court of the county of AYentworth in January, 1906. The only evidence of the alleged probate is a certificate from the registrar of the court, stating that the will had been proved and registered, and that the administration had been granted by the court to the executors named in the will after they had been duly sworn, etc. This certificate is not a copy of the record of the proceedings had, but a mere statement by the registrar of what had been done. A copy of the entire record should have been produced.
The executors contend that the evidence in the record is sufficient to authorize the original probate of the will in the court below. *844It is true that two witnesses testified under commission that they had attested the will, and had made affidavits to that effect before the will was probated in Canada. On the other hand, the two heirs at law and the former agent of the deceased testified that they had seen and examined the instrument in the city of New Orleans, and that the signature of Mrs. Drysdale was a forgery. As stated in our opinion, the photographic copy of the will and signature produced below is not sufficiently authenticated and proved to serve as a substitute for the original.
Our decree leaves the executors at full liberty to probate the alleged will in the civil -district court for the parish of Orleans. We •cannot indicate to the parties in advance ■what course should be pursued relative to the probate of the will.
The complaint as to costs is not well founded. The appellants succeeded in obtaining a decree setting aside the probate of the will in the court below, and the executors should pay the costs. Whether the estate will be eventually liable to them for costs expended in its behalf - is a different question.
Rehearing refused.